EXHIBIT 10.2






THIS WARRANT AND THE UNDERLYING SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT (1) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (2) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE,
IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.




TIPTREE INC.
 
WARRANT TO PURCHASE CLASS A COMMON STOCK
 
Warrant No.: 2018-[              ]
Number of Warrants: [             ]
Date of Issuance: April 10, 2018 (“Issuance Date”)
 
Expiration Date: September 30, 2018 (“Expiration Date”)
 

 
Tiptree Inc., a Maryland corporation (the “Company”), certifies that, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [                  ], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at the Exercise Price
(as defined below) then in effect, upon surrender of this Warrant to Purchase
Class A Common Stock (including any Warrants to Purchase Class A Common Stock
issued in exchange, transfer or replacement hereof, the “Warrant”), at any time
or times on or after the date hereof (the “Exercisability Date”), but not after
11:59 p.m., New York Time, on the Expiration Date, [   ] fully paid and
nonassessable shares of Common Stock (as defined below), subject to adjustment
as provided herein (the “Warrant Shares”). Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in Section
18.
 
1.
EXERCISE OF WARRANT.

 
(a)Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 9), this Warrant may be
exercised by the Holder on any day on or after the Exercisability Date, in whole
or in part (but not as to fractional shares), by (i) delivery of a written
notice (including via email or fax), in the form attached hereto as Exhibit A
(the “Exercise Notice”), of the Holder’s election to exercise this Warrant to
the Company and the Warrant Agent, and (ii) if the Holder is not electing a
Cashless Exercise (as defined below) pursuant to Section 1(c) of this Warrant,
payment to the Company or the Warrant Agent of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or wire
transfer of immediately available funds (a “Cash Exercise”). The Holder shall
not be required to surrender this Warrant in order to effect an exercise
hereunder, provided that in the event of an exercise of this Warrant for all
Warrant Shares then issuable hereunder, the Holder shall surrender this Warrant
to the Warrant Agent by the second (2nd) Trading Day following the Share
Delivery Date (as defined below).  On or before the first (1st) Trading Day
following the date on which the Company has received the Exercise Notice, the
Company shall transmit by email or facsimile an acknowledgement of confirmation
of receipt of the Exercise Notice to the Holder and the Warrant Agent. No ink
original or medallion guarantee shall be required on any Exercise Notice.  The
Company shall cause the Warrant Shares purchased hereunder to be transmitted by
the Company’s transfer agent to the Holder by crediting the account of the
Holder’s or its designee’s balance account with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is
then a participant in such system and either (A) there is an effective
registration statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144 (assuming cashless exercise of the Warrant), and otherwise
by physical delivery of a certificate or copy of book-entry form representing
such shares, registered in the Company’s share register in the name of the
Holder or its designee, for the number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the address specified by the Holder in the
Notice of Exercise, by the date that is the earlier of (i) two (2) Trading Days
after the delivery to the Company of the Notice of Exercise and (ii) the number
of Trading Days comprising the Standard Settlement Period after the delivery to
the Company of the Notice of Exercise (such date, the “Share Delivery Date”),
provided that, except in the case of a cashless exercise of the Warrant, the
Company or the Warrant Agent shall have


727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




received the aggregate Exercise Price payable by the Holder for the Warrant
Shares purchased hereunder on or prior to the applicable Share Delivery Date. If
the Company fails to cause its transfer agent to transmit to the Holder the
Warrant Shares pursuant to this Section 1(a) by the Share Delivery Date, then
the Holder will have the right to rescind such exercise. The Company agrees to
maintain a transfer agent that is a participant in the FAST program so long as
this Warrant remains outstanding and exercisable. Upon delivery of the Exercise
Notice, so long as the Aggregate Exercise Price, in the case of a Cash Exercise,
is delivered to the Warrant Agent on or before the first (1st) Trading Day
following delivery of the Exercise Notice, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are issued and deposited into the Holder’s account with the
Transfer Agent.  If this Warrant is submitted in connection with any exercise
pursuant to this Section 1(a) and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Warrant Agent shall as soon as
practicable and in no event later than two (2) Trading Days after any exercise
and at the Company’s own expense, issue a new Warrant (in accordance with
Section 8(e)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. The
Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable based on the income of the Holder or in respect of any transfer involved
in the registration of any certificates or book-entry notation for Warrant
Shares or Warrants in a name other than that of the Holder or an affiliate
thereof. The Holder shall be responsible for all other tax liability that may
arise as a result of transferring this Warrant. 
 
(b)Exercise Price. For purposes of this Warrant, “Exercise Price” means $11.33
per share of Common Stock, subject to adjustment as provided herein.


(c)Cashless Exercise. Notwithstanding anything contained herein to the contrary,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Warrant Agent upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):
 
Net Number = (A x B) - (A x C)
B
 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised.
 
B= the Weighted Average Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
The Company hereby covenants and agrees that the Warrant Shares issued in a
Cashless Exercise shall be deemed to have been acquired by the Holder pursuant
to Rule 3(a)(9) of the Securities Act.
 
(d)No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that the Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.
 
2.ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:
 
(a)Adjustment upon Subdivision or Combination of Shares of Common Stock. If the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately


727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




decreased. Any adjustment under this Section 2(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective.


(b)Other Events. If any event occurs of the type contemplated by the provisions
of Section 2(a) but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features to the holders of the Company’s
equity securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided, that no such adjustment
pursuant to this Section 2(b) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.


(c)Subsequent Equity Sales. If, at any time after the Company has obtained the
Stockholder Approval, the Company shall sell or otherwise issue any Common Stock
or any convertible securities, or shall grant any option to purchase or
otherwise issue any Common Stock or any convertible securities, or shall amend
the terms of any outstanding security of the Company, in each case so as to
entitle any person to acquire shares of Common Stock at an effective price per
share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or convertible securities so issued shall, at any time after
the Company has obtained the Stockholder Approval, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance) and if this Warrant is outstanding
at such time, then the Exercise Price shall be reduced and only reduced to equal
the Base Share Price. For the avoidance of doubt, for purposes of this Section
2(c), if there is a Dilutive Issuance at any time after the Company has obtained
the Stockholder Approval, if this Warrant is outstanding at such time and if
such Dilutive Issuance consists of a package or unit of two (2) or more
securities that entitle the holder of such securities to purchase shares of
Common Stock at two or more different effective prices per share, then for each
Dilutive Issuance the Exercise Price shall be reduced pursuant to this Section
2(c) to the lowest of such two or more different effective prices per share and
such lowest effective price per share shall become the Base Share Price for
purposes of this Section 2(c). Notwithstanding anything express or implied in
the foregoing provisions of this Section 2(c) to the contrary, (i) no
adjustments shall be made, paid or issued under this Section 2(c), and this
Section 2(c) shall not become effective or be of any force or effect whatsoever,
unless and until the Company has obtained the Stockholder Approval, and (ii) no
adjustments shall be made, paid or issued under this Section 2(c) at any time
(including, without limitation, at any time after the Company has obtained
Stockholder Approval) in respect of an Exempt Issuance and the provisions of
this Section 2(c) that are applicable to a Dilutive Issuance after the Company
has obtained Stockholder Approval shall not be applicable to an Exempt Issuance.


(d)Par Value. Notwithstanding anything to the contrary in this Warrant, in no
event shall the Exercise Price be reduced below the par value of the Company’s
Common Stock.
 
3.RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:
 
(a)any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Weighted
Average Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator shall be the Weighted Average Price of
the shares of Common Stock on the Trading Day immediately preceding such record
date; and


(b)the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided, that in the event that the Distribution is of shares of Common Stock
or common stock of a company whose common shares are traded on a national
securities exchange or a national automated quotation system (“Other Shares of
Common Stock”), then the Holder may elect to receive a warrant to purchase Other
Shares of Common Stock in lieu of an increase in the number of Warrant Shares,
the terms of which shall be identical to those of this Warrant, except that such
warrant shall be exercisable for the number of shares of Other Shares of Common
Stock that


727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




would have been payable to the Holder pursuant to the Distribution had the
Holder exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding paragraph (a) and the number
of Warrant Shares calculated in accordance with the first part of this paragraph
(b).
 
4.PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(a)Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time prior to the Expiration Date the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to all of the record holders of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights (provided, however, that to the extent that the
Holder’s right to participate in any such Purchase Rights would result in the
Holder exceeding the Beneficial Ownership Limitation (as defined below), if any,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation, if any, at which time the Holder shall be granted such right to the
same extent as if there had been no such limitation). The “Beneficial Ownership
Limitation” shall be equal to 9.8% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Beneficial Ownership
Limitation may be decreased in accordance with the provisions of Section 9
hereof.


(b)Fundamental Transactions. Upon the occurrence of any Fundamental Transaction
in which the Company is neither the Successor Entity nor the Parent Entity of
the Successor Entity, the Successor Entity shall succeed to, and be substituted
for (so that from and after the date of such Fundamental Transaction, the
provisions of this Warrant referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities or other assets with
respect to or in exchange for shares of Common Stock, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise of
this Warrant at any time after the consummation of such Fundamental Transaction,
in lieu of, or in addition to, the shares of the Common Stock (or other
securities, cash, assets or other property purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction had this
Warrant been exercised immediately prior to such Fundamental Transaction, as
adjusted in accordance with the provisions of this Warrant. In addition to and
not in substitution for any other rights hereunder, prior to the consummation of
any Fundamental Transaction pursuant to which holders of shares of Common Stock
are entitled to receive securities or other assets with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to ensure that the Holder will thereafter have the
right to receive upon exercise of this Warrant within 30 days after the
consummation of the Fundamental Transaction but, in any event, prior to the
Expiration Date, in lieu of, or in addition to, the shares of the Common Stock
(or other securities, cash, assets or other property) purchasable upon the
exercise of the Warrant prior to such Fundamental Transaction, such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights) which the Holder would have
been entitled to receive upon the happening of such Fundamental Transaction had
the Warrant been exercised immediately prior to such Fundamental Transaction.
 
5.RESERVATION OF WARRANT SHARES. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, at least
a number of shares of Common Stock equal to 150% of the number of shares of
Common Stock which are then issuable and deliverable upon the exercise of this
entire Warrant, free from preemptive or any other contingent purchase rights of
Persons other than the Holder (taking into account the adjustments and
restrictions in Section 2). The Company covenants that all shares of Common
Stock so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable. The Company will
take all such actions as may be reasonably necessary, including but not limited
to seeking stockholder approval, to assure that such shares of Common Stock


727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.


6.INSUFFICIENT AUTHORIZED SHARES. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 150% (the “Required Reserve Amount”) of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
all of this Warrant then outstanding (an “Authorized Share Failure”), then the
Company shall immediately take all action necessary to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve the Required Reserve Amount for this Warrant then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than one hundred and twenty (120) days after the occurrence of
such Authorized Share Failure, the Company shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause the Company’s Board of Directors to recommend to the
stockholders that they approve such proposal.


7.WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.


8.REGISTRATION AND REISSUANCE OF WARRANTS.
 
(a)Registration of Warrant. The Company or its Transfer Agent shall register
this Warrant, upon the records to be maintained by the Company or its Transfer
Agent for that purpose (the “Warrant Register”), in the name of the record
Holder hereof from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary. The Company or its Transfer Agent shall
also register any transfer, exchange, reissuance or cancellation of any portion
of this Warrant in the Warrant Register. This Warrant shall automatically be
cancelled at 11:59:01 p.m., New York time, on the Expiration Date and upon such
cancellation, the Company or its Transfer Agent shall register the cancellation
of this Warrant in the Warrant Register.


(b)Transfer of Warrant. This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Company, except as may otherwise be
required by applicable securities laws. Subject to applicable securities laws,
if this Warrant is to be transferred, the Holder shall surrender this Warrant to
the Company or its Transfer Agent, as directed by the Company, together with all
applicable transfer taxes and all additional documentation (including, without
limitation, an opinion of counsel reasonably satisfactory to the Company)
reasonably requested by the Company to confirm that any such transfer of this
Warrant complies with applicable securities laws, whereupon the Company will, or
will cause its Transfer Agent to, forthwith issue and deliver upon the order of
the Holder a new Warrant (in accordance with Section 8(e)), registered as the
Holder may request, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 8(e)) to the Holder representing the right to
purchase the number of Warrant Shares not being transferred. The acceptance and
execution of the new Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the new Warrant that the Holder has in respect of this Warrant.


(c)Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
by the Holder to the Company (but without the requirement to post a bond) and,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company or its Transfer Agent, as directed by the Company, shall execute and
deliver to the Holder a new Warrant (in accordance with Section 8(e))
representing the right to purchase the Warrant Shares then underlying this
Warrant.




727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




(d)Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company or its
Transfer Agent, as directed by the Company, together with all applicable
transfer taxes, for a new Warrant or Warrants (in accordance with Section 8(e))
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is designated by the Holder
at the time of such surrender; provided, however, that the Company or its
Transfer Agent, as directed by the Company, shall not be required to issue
Warrants for fractional shares of Common Stock hereunder.


(e)Issuance of New Warrants. Whenever the Company or its Transfer Agent, as
directed by the Company, is required to issue a new Warrant pursuant to the
terms of this Warrant, such new Warrant shall (i) be of like tenor with this
Warrant, (ii) represent, as indicated on the face of such new Warrant, the right
to purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 8(b) or Section 8(c), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) have an issuance date, as indicated on the face of such new
Warrant which is the same as the Issuance Date and (iv) have the same terms and
conditions as this Warrant.


9.LIMITATION ON EXERCISES. The Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 1 or otherwise, to the extent that, after giving
effect to such issuance after exercise as set forth on the applicable Notice of
Exercise, the Holder (together with the Holder’s Affiliates and Attribution
Parties), would beneficially own in excess of the Beneficial Ownership
Limitation, if any.  For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates and
Attribution Parties shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (i) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by the Holder or any of its Affiliates or Attribution
Parties to the extent subject to the Beneficial Ownership Limitation, if any,
and (ii) exercise or conversion of the unexercised or nonconverted portion of
any other securities of the Company (including, without limitation, any
convertible notes, convertible preferred stock or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates or Attribution
Parties.  Except as set forth in the preceding sentence, for purposes of this
Section 9, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations promulgated thereunder, it being acknowledged by
the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith.   To the extent that the limitation contained in this
Section 9 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by the Holder together with any Affiliates
and Attribution Parties) and of which portion of this Warrant is exercisable
shall be in the sole discretion of the Holder, and the submission of a Notice of
Exercise shall be deemed to be the Holder’s determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
this Warrant is exercisable, in each case subject to the Beneficial Ownership
Limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination.   In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder. 
For purposes of this Section 9, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company or the
Transfer Agent shall within two (2) Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates or Attribution Parties
since the date as of which such number of outstanding shares of Common Stock was
reported.   The Holder, upon notice to the Company, may decrease the Beneficial
Ownership Limitation. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 9 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.


10.NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in  writing, (a) if
delivered from within the domestic United States, by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, or by facsimile or (b) if delivered from outside the United


727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




States, by International Federal Express or facsimile and (c) will be deemed
given (i) if delivered by first-class registered or certified domestic mail,
three business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two (2) business days after so mailed and (iv) if
delivered by facsimile, upon electronic confirmation of receipt, or email, upon
receipt, and will be delivered and addressed as follows:
 
(a) If to the Company, to
 
Tiptree Inc.
780 Third Avenue, 21st Floor
New York, NY 10017
Facsimile number: 212-446-1409
Email address: nrifkind@tiptreeinc.com
Attn: General Counsel


(b) If to the Holder, at such address set forth in the warrant register
maintained by the Warrant Agent.
 
The Company shall give written notice to the Holder (i) reasonably promptly
following any adjustment of the Exercise Price, setting forth in reasonable
detail, and certifying, the calculation of such adjustment and (ii) at least ten
(10) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation; provided, that in each case, such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder.  Upon receipt or delivery by the
Company of any notice in accordance with the terms of this Warrant, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
subsidiaries, the Company shall contemporaneously with any such receipt or
delivery publicly disclose such material, nonpublic information on a Current
Report on Form 8-K or otherwise in accordance with applicable laws.  In the
event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.
 
11.NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Amendment and Restatement or Bylaws,
each as currently in effect, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, (ii) shall use all reasonable efforts to take
all such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of Common
Stock upon the exercise of this Warrant and (iii) shall, so long as the Warrant
is outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the Warrant, the number of shares of Common Stock as
shall from time to time be necessary to effect the  exercise of the Warrant then
outstanding (without regard to any limitations on exercise).
 
12.AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may not be modified, amended or waived except pursuant to an
instrument in writing signed by the Company and the Holder. The Company may not
take any action herein prohibited, or omit to perform any act herein required to
be performed by it without the written consent of the Holder and the Holder may
not take any action herein prohibited, or omit to perform any act herein
required to be performed by it without the written consent of the Company. The
Company and the Holder each hereby irrevocably waives any right it may have to a
trial by jury in respect of any claim based upon or arising out of this Warrant
or any transaction contemplated hereby.


13.LIMITATION OF LIABILITY. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Warrant
Shares or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.




727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




14.GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.


15.CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.


16.DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via email or
facsimile within two (2) Trading Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within five (5) Trading Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Trading Days submit via email or
facsimile (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant. The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Trading Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.


17.REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief). The Company
acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach.


18.CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:
 
(a)
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that “control” of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.



(b)
“Bloomberg” means Bloomberg Financial Markets.

 
(c)
“Common Stock” means (i) the Company’s shares of Class A Common Stock, $0.001
par value per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.

 
(d)
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock. 



(e)
“Eligible Market” means the Principal Market, The New York Stock Exchange, Inc.,
the NYSE American LLC, The Nasdaq Stock Market, or the OTC Bulletin Board.



(f)
“Exempt Issuance” means the issuance of (1) shares of Common Stock, options or
other stock-based compensation instruments to employees, consultants, officers
or directors of the Company pursuant to any stock or option plan duly adopted
for such purpose by the Company’s Board of Directors or a majority of the
members of a committee established for such purpose; (2) shares of Common Stock
upon exercise, exchange or conversion of securities that are issued and
outstanding on the Issuance Date and that are exercisable, exchangeable for or
convertible into shares of Common Stock, provided that such securities have not
been



727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




amended since the Issuance Date to increase the number of such shares of Common
Stock or to decrease the exercise, exchange or conversion price of such
securities; (3) securities in accordance with existing obligations of the
Company to Company employees, consultants, officers, directors or agents; (4)
securities to any current or former employees, consultants, officers, directors
or agents of the Company in satisfaction of or in settlement of any disputes or
controversies concerning the terms of such person’s employment, consulting or
other service relationship with the Company or the terms of such person’s
separation from the Company; (5) securities pursuant to a merger, consolidation,
acquisition, business combination, joint venture, strategic alliance, corporate
partnering or similar transaction the primary purpose of which is not to raise
equity capital; (6) securities in connection with any stock split, stock
dividend, recapitalization or similar transaction by the Company; (7) securities
in connection with any reclassification, reorganization or similar transaction;
(8) securities to any entity which is or will be, itself or through its
subsidiaries or affiliates, an operating company in a business related to or
complementary with the business of the Company and in which the Company receives
material benefits in addition to the investment of funds; (9) securities to any
commercial bank, finance company or similar institution in connection with any
loan, credit facility or lending arrangement entered into by the Company with
any such bank finance company or similar institution; (10) securities to pay all
or a portion of any investment banking, finders or similar fee or commission,
which entitles the holders thereof to acquire shares of Common Stock at a price
not less than the market price of the Common Stock on the date of such issuance
and which is not subject to any adjustments other than on account of stock
splits and reverse stock splits; and (11) securities as may be mutually agreed
in writing prior to their issuance by the Company and the Holder.


(g)
“Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its shares of Common Stock, (B) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, allow any Subject Entity individually or the Subject
Entities in the aggregate to be or become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, whether through
acquisition, purchase, assignment, conveyance, tender, tender offer, exchange,
reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the date of
this Warrant calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their Common Stock without
approval of the stockholders of the Company or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance by the Company of or the entering by the Company into
any other instrument or transaction structured in a manner to circumvent, or
that circumvents, the intent of this definition in which case this



727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.


(h)
“Group” means a “group” as that term is used in Section 13(d) of the Exchange
Act and as defined in Rule 13d-5 thereunder.

 
(i)
“Options” means any rights, warrants, options or similar instruments to
subscribe for or purchase shares of Common Stock or Convertible Securities.

 
(j)
“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 
(k)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 
(l)
“Principal Market” means The Nasdaq Capital Market.

 
(m)
“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, on the Company’s primary Trading Market with respect
to the Common Stock as in effect on the date of delivery of the Notice of
Exercise.



(n)
“Stockholder Approval” means the approval required by the applicable rules and
regulations of the Nasdaq Capital Market (or any successor entity) from the
stockholders of the Company of the provisions of Section 2(c) of this Warrant in
order for such provisions to become effective by their terms and to be in
compliance with such applicable rules and regulations of the Nasdaq Capital
Market (or any successor entity).



(o)
“Successor Entity” means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 
(p)
“Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 
(q)
“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day that the Common Stock is suspended from trading during the final
hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York Time).



(r)
“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc., or any other
successor Person appointed to act in the capacity of transfer agent of the
Company.



(s)
“Warrant Agent” means Broadridge Corporate Issuer Solutions, Inc., or any other
successor Person appointed to act in the capacity of warrant agent of the
Company.

 
(t)
“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City time, and ending at 4:00:00
p.m., New York City time, as reported by Bloomberg through its “Volume at Price”
function or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
City time, and ending at 4:00:00 p.m., New York City time, as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the  OTC Pink Market maintained by OTC Markets Group
Inc. If the Weighted Average Price cannot be calculated for such security on
such date on any of the foregoing bases, the Weighted Average Price of such



727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 16 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any share dividend, share split or other similar transaction during
such period.    


[Signature Page Follows]


 


727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2






IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 
 
     TIPTREE Inc.
 
 
By:
 
 
Name:
 
 
Title:
 

 
Accepted as of the date first written above:


[HOLDER]
By:
 
Name:
 
Title:
 



727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2








EXHIBIT A
 
EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
 
TIPTREE Inc.
 
The undersigned holder hereby exercises the right to purchase           of the
shares of Common Stock (“Warrant Shares”) of Tiptree Inc., a Maryland
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.
 
1. Exercise Price. The Holder intends that payment of the Exercise Price shall
be made as (check one):
 
¨Cash Exercise under Section 1(a).
 
¨Cashless Exercise under Section 1(c).
 
2. Cash Exercise. If the Holder has elected a Cash Exercise, the Holder shall
pay the sum of $        to the Company in accordance with the terms of the
Warrant.
 
3. Delivery of Warrant Shares. The Company shall deliver to the
holder             Warrant Shares in accordance with the terms of the Warrant.
If the shares are to be delivered electronically, please complete the Depositary
information below.
 
4. Representations and Warranties. By its delivery of this Exercise Notice, the
undersigned represents and warrants to the Company that in giving effect to the
exercise evidenced hereby the Holder will not beneficially own in excess of the
number of shares of Common Stock (determined in accordance with Section 13(d) of
the Securities Exchange Act of 1934, as amended) permitted to be owned under
Section 9 of this Warrant to which this notice relates.
 
DATED:
 
 
 
 
 
 
 
 
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)
 
 
 
 
 
 
 
 
Registered Holder
 
 
 
 
 
Address:
 

 
If shares are to be delivered electronically:
Broker name:
Broker Depositary account #:
Account at Broker shares are to be delivered to:
 




727099719 18565417



--------------------------------------------------------------------------------

EXHIBIT 10.2




ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exercise Notice.




     TIPTREE Inc.
 
 
By:
 
 
Name:
 
 
Title:
 

 






727099719 18565417

